Title: To George Washington from William Heath, 2 August 1781
From: Heath, William,Alexander, William Lord Stirling
To: Washington, George


                        
                             2 August 1781
                        
                        At a board of general Officers of the american Army held at camp near Dobbs’ ferry August the 2. 1781 by
                            order of his Excellency the Commander in chief to consider three plans for the succession of the Medical department and
                            report thereon.
                        Present
                        
                            
                                 
                                Major General Heath
                                 
                                Brigadier General Knox
                            
                            
                                
                                Major General Lord Stirling
                                
                                Brigadier General Glover
                            
                            
                                
                                Major General Lincoln
                                
                                Brigadier General Paterson
                            
                            
                                
                                Major General Howe
                                
                                Brigadier General Huntington
                            
                            
                                
                                Major General Parsons
                                
                                
                            
                        
                        The Board having taken the three plans into consideration, beg leave to make the following report.
                        That all the present vacancies of hospital Physicians and Surgeons be filled up by the senior Surgeons of
                            the hospital lately deranged, the eldest hospital Males, or regimental Surgeons, as shall be recommended by the Director
                            and chief Physician & Surgeon to the army.
                        That all future vacancies of hospital Physicians and Surgeons be filled by the eldest regimental Surgeons and
                            hospital Males (who shall be reckoned of equal grades) who shall upon examination be found qualified and obtain a
                            certificate of recommendation from the Director and chief Physician & Surgeon of the army, or of the deputy
                            Director & chief Physician in a separate Department.
                        That the persons requisite to fill the higher grades in the Hospital and medical Departments be appointed
                            from time to time by Congress according to merit and abilities.
                        That the States shall nominate regimental Surgeons to the regiments of their respective lines who shall
                            undergo the examination of the Director and chief Physician and Surgeon to the army and one of the chief Hospital
                            Physicians, or of the Deputy Director and of the chief Physician, in a separate department, and upon their certificate of
                            Approbation shall receive the appointment.
                        That all Surgeons to regiments or corps not belonging to the line of any particular State be nominated by the
                            Director of the Hospitals and the chief Physician and Surgeon of the Army subject to the approbation of the Commander in
                            chief—and shall be equally entitled to promotion to Hospital Physicians and Surgeons with the regimental Surgeons of state
                            lines.
                        
                            W. Heath M. Genl
                            Stirling M.G.
                            B: Lincoln Mr Genl
                            R. Howe M: Genl
                            Saml H. Parsons M. Genl
                            H. Knox B.G. Artillery
                            Jno. Glover B. General
                            John Paterson B. Genl
                            S. Huntington B.G.
                        
                    